 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDappears that there has been a misrepresentation of a material fact andthat such misrepresentation has been made by a party that has specialknowledge of, or is in an authoritative position to know, the truefacts 4The existence of a party in the latter position serves to lendcredence to and impel belief in the statements involvedIn the in-stant case, even if we assume for decisional purposes that there was amisrepresentation of a material fact contained in the Employer'sleaflets,we are unable to find that wage rates represented by theEmployer as being contained in an unnamed competitor's "UAW"contract was information of the type which the employees believedwas authoritatively known to the Employer or concerning which theEmployer was likely to have first-hand knowledgeWe therefore be-lieve that the employees were capable of properly evaluating this elec-tion propaganda and that their freedom of choice in the election wasnot impaired thereby s Consequently, we overrule objection 3 in itsentiretyAs we have overruled the objections to the election and as the tallyof ballots shows that the Petitioner did not receive a majority of thevalid ballots cast in the election, we shall certify the results of theelection[The Board certified that the majority of the valid ballots was notcast for InternationalUnion, UnitedAutomobile,Aircraft & Agri-culturalWorkers ofAmerica(UAW-AFL-CIO), and that said or-ganization is not the exclusive representative of the Employer'semployees in the unit found appropriate ]MEMBERS BEAN and FANNING took no part in the consideration ofthe above Supplemental Decision and Certification of Results ofElection4Montrose Hanger Company,120 NLRB 88 See alsoF H Snow Canning Company,Inc,119NLRB 714,Dartmouth Finsslung Corporation120 NLRB262,KawneerCompany,119 NLRB 1460General Electric Company,119 NLRB 9445 Cases such asThe Calvdyne Company,117 NLRB 1026, and ReissAssociates, Inc,116 NLRB 217, upon which the hearing officer relies in the instant connection, are plainlydistinguishable from this caseIn those cases, wage rates of employees elsewhere weremisrepresented by unions which were the contractual bargaining agents of such employeesand therefore in an authoritative position to know the true factsCrosby Chemicals,Inc.andInternational ChemicalWorkersUnion,AFL--CIO ICasesNos 15-CA-950, 15-CA-985, and15-CA-995August 11, 1958DECISION AND ORDEROn October 22, 1957, Trial Examiner Louis Plost issued his Inter-mediate Report in the above-entitled proceeding, finding that the'Herein called the Union121 NLRB No 51 CROSBY CHEMICALS, INC.413Respondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom,andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also foundthat the Respondent had not. engaged in certain other unfair laborpractices as alleged in the complaint and recommended that theseallegations of the complaint be dismissed.Thereafter, the Respond-ent and the General Counsel filed exceptions'to the IntermediateReport and the latter filed a supporting brief.The Respondent alsofiled a motion to reopen record, to which the General Counsel filed areply.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-member panel [Chairman Leedom and Members Bean and Fanning].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.2Therulings, except as already indicated, are hereby affirmed.The Boardhas considered the Intermediate Report, the exceptions and brief, andthe entire record in these cases, and hereby adopts the findings, con-clusions, and recommendations of the Trial Examiner with the fol-lowing exceptions, additions, and modifications 31.The Respondent contends that Section 10 (b) of the Act barsthe Board from considering the allegation in the complaint that theRespondent violated Section 8 (a) (3) and (1) of the Act by omittingthe payment of a bonus at its De Ridder plant in the summer of 1956.The omission of such bonus was first alleged in an amended chargefiled in Case No. 15-CA-985 on April 11, 1957, more than 6 months2 The General Counsel excepts to the Trial Examiner's rejection of his offer of proofat the hearing as to the content of two speeches("shade of the lab" and "slab of the lab"speeches)made by the Respondent's chairman of the board, R. H. Crosby,Sr.TheGeneral Counsel offered to prove by the testimony of several witnesses that Crosby, Sr.,had made certain statements during these two speeches which were violative of Sec-tion 8(a) (1) of the Act.The Trial Examiner refused to permit the taking of the testi-mony of these witnesses on the ground that such evidence would only be "cumulative,"since other witnesses had already testified as regards these talks.However, in his Intermediate Report, the Trial Examiner did not credit the testimonyof several of the General Counsel's witnesses that Crosby,Sr.,had made statements vio-lative of the Act during these two talks, emphasizing that their testimony was not cor-roborated by other witnesses.The General Counsel contends that corroboration wouldhave been supplied by the additional witnesses whom the Trial Examiner refused to hear.Under these circumstances,we find that the Trial Examiner erred in rejecting the offerof proof.However,as we find, as did the Trial Examiner,that the Respondent's man-agement made other statements which violated Section 8(a) (1), and as the finding ofadditional violations in the two talks would not affect the remedy herein, we find thatthe ruling was not prejudicial.8 The Trial Examiner,in the second paragraph of his"Conclusion as to Independent8 (a) (1) Violations Occurring Prim to the December 6 Election," nnpl.ell; -,.aacter-ized the instant'proceeding as moot insofar as it related to alleged coercion by theRespondent antedating the election which was won by the Union.We do not share hisview as to mootness and do not adopt this statement.In setting forth the testimony of Ranel B.Williams, the Taal Examiner inadvertentlyfound that Wise Instead of Williams testified as to certain events.We hereby correctthis error,which does not affect the findings and conclusions herein. 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDafter the event.However, the original charge in that case filed onDecember 26, 1956, relating to the De Ridder plant, contained ageneral allegation that the Respondent violated Section 8 (a) (1) ofthe Act.Under these circumstances, we find that the original chargeis sufficient to support the allegation of'the complaint and the findingof the Trial Examiner that the withholding of the bonus at De Ridderviolated Section 8 (a) (1) of the Act.We need not, and do not,determine whether such action, as found by the Trial Examiner, alsoviolated Section 8 (a) (3) of the Act, as the remedy would be thesame in any event.4As to the merits, we find, like the Trial Examiner and for thereasons stated by him, that the Respondent in 1956 withheld thesummer bonus at Picayune and De Ridder in order to discourageunion activity.Accordingly, we find, like the Trial Examiner, thatthe- withholding of the bonus at Picayune violated Section 8 (a) (3)and (1) of the Act.However, as to De Ridder, we find only, for thereason just stated, that such conduct violated Section 8 (a) (1).2.The Trial Examiner found that Vice President T. L. (Tommie)Crosby violated Section 8 (a) (1) of the Act by telling employeeQuinceyWillis during the "Slab of the Lab" speech that the Re-spondent would not pay the summer bonus to its employees becausethe organizational activities-of the Union prevented it from makingsuch payment.We disagree.Several witnesses testified that Chairman of the Board R. H.Crosby, Sr., had made the above or similar statements to QuinceyWillis during the speech.Crosby, Sr., denied making such state-ments and the Trial Examiner credited his denial and found thathe had not told Willis that the bonus was not being paid becauseof the advent of the union.Tommie Crosby testified at the hearing that he-and not hisfather, Crosby, Sr.-had spoken to Willis and that he had merelytold him that the Respondent never intended to pay the summerbonus.No other witness testified as to this conversation betweenTommie Crosby and Willis.As Tommie Crosby did not admit making the statement attributedto him by the Trial Examiner, and, apart from him, no one testifiedas to this conversation, we find that there is a complete failure ofproof on this allegation.Accordingly, we find that Tommie Crosbydid not state-to Willis that the Respondent withheld the summerbonus because of the Union's organizing activities.3.The Trial Examiner found that the Respondent violated Section8 (a) (1) by the conduct of Foreman Albert Taylor in "seeking toimplant fear in the mind" of employee Rufus L. Lumpkin by tellingBrookville Glove Company,116 NLRB 1282. CROSBY. CHEMICALS, INC.415him that he would have to serve a 4-year apprenticeship if the Unionbecame the bargaining representative.We disagree.Lumpkin testified that, on the same day as the "shade of the lab"talk, Foreman Taylor showed him a contract that the Union appar-ently had with another company and told him that, if the Unionwas voted in, ^vages would be cut to conform to those in the contract;he also testified that Taylor stated that Lumpkin "would have toserve afour-year apprenticeship before I [Lumpkin] became a pipe-fitter."Foreman Taylor testified that Crosby, Sr., had given the foremena sheet of paper showing the wage scales of a competitor companyand told them just to show it to the employees.He denied that heinformed Lumpkin that wages would be cut if the Union becamebargaining representative.As to the apprenticeship, Taylor testifiedthat he told Lumpkin, "You might have to serve the rest of yourapprenticeship knowing that you worked with me over there as ahelper over at Mr. Crosby's house only two and a half years ago,and that was, I think, the extent of the conversationas well as I canremember it.That is my personal opinion; no one told me to saythat whatsoever."The Trial Examiner credited Taylor's denial and found that hehad not told Lumpkin that wages would be cut if the Union wasvoted in.As to the apprenticeship issue, it is apparent from thetestimony set forth above that both Lumpkin and Taylor are in sub-stantial agreement -as towhat Taylor said.We believe that Taylorwas merely expressing his personal opinion in the nature of 'a pre-diction that because the Union had stricter journeyman requirementsthan did the Respondent it might attempt to secure a longer appren=ticeship period for pipefitters from the Respondent if it becamebargaining representative.We find that such statement was protectedby Section 8 (c) and is therefore not violative of the Act.'4.The nonpayment of the December 1956 bonus at PicayuneOn December 6, 1956, elections were held for separate units of theRespondent's Picayune, Mississippi, and De Ridder, Louisiana, hourlypaid employees.The Union was selected as bargaining representativeof the Picayune employees but lost the De Ridder election (no otherunion was involved).On December 20, 1956, the Respondent paiditsDe Ridder employees a bonus. It did not pay the bonus to itsPicayune employees admittedly because it wanted to use the bonus asa bargaining factor during anticipated contract negotiations withthe Union.The JacksonPress, Inc.,96 NLRB 897, 923. 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Respondent contends that the withholding of the Decemberbonus from its Picayune employees is not a violation of the Act, asthe Trial Examiner found, on the grounds that (a) the bonus is a meregratuity which the Respondent may give or not as it pleases, and (b)in any event, it was entitled to hold the bonus in reserve as a basis forbargaining with the Union.We find no merit in these contentions.As to (a), the record is clear that the Respondent has been givingbonuses to its Picayune employees since 1941, and to its De Ridderemployees since the establishment of that plant in 1946. Since 1947,there have been 2 bonuses paid each year-1 in summer and 1 in De-cember.Since 1950, the amount of the bonus' has varied only slightlyfrom year to year and the summer and December bonuses have usuallybeen computed on the same basis.Moreover, this slight variation inthe amount -of the bonus has usually been limited to employees withless than 2 years' seniority.The fiscal year ending October 31, 1955,may be set forth as representative of the usual bonus payments. Thesummer and December bonuses in that fiscal year were computed onthe same basis, as follows :6 months-1 year---------------------------------- 20 hours' pay1 year-2 years------------------------------------ 30 hours' pay2 years-3 years ----------------------------------- 40 hours' pay3 years-4 years ----------------------------------- 60 hours' payOver 4 years-------------------------------------- 80 hours' payThus, taking both semiannual bonuses together, they representedthe equivalent of 3 or 4 weeks' pay for many of the employees. Asalready indicated, they have been regularly paid for the last 10 yearsor more.'Upon the entire record, we find that the bonus paymentswere a normal and regular part of the employees' compensation, asmuch so as weekly wages, and were treated as such by the Respondentand its employees.'As to (b), the record shows that, upon the advice of counsel, theRespondent paid a December bonus to its De Ridder employees afterthe December 6 election, which the Union lost at that plant.However, acting upon such advice, the Respondent withheld suchbonus from its Picayune employees because of a doubt whether itwould be lawful to pay such bonus in view of the certification of theUnion, and because the Respondent, anticipating that the Unionwould make various monetary demands, believed that it should holdits bonus in reserve as a bargaining factor to offset these demands.Under these circumstances, we find thatthe Respondent's disparatetreatment of its Picayune and De Ridder employees with respect to$ For several years prior to 1951, the December bonus was conditioned upon an em-ployee not having any unauthorized absence during November-December.7 SeeNiles-Bement-Pond Company,97 NLRB 165. CROSBY CHEMICALS, INC.417the December 1956 bonus had the inherent effect of discouraging unionmembership and therefore constituted a violation of the Act, evenabsent any antiunion motivation.As the Supreme Court said in theRadio 0 fficers'case:This recognition that specific proof of intent is unnecessary whereemployer conduct inherently encourages or discourages unionmembership is but an application of the common-law rule that aman isheld to intend the foreseeable consequenbes of his con-duct. . . . Thus an employer's protestation that he did notintend to encourage or discourage must be unavailing where anatural consequence of his action was such encouragement or dis-'couragement.Concluding that encouragement or discouragementwill result, it is presumed that he intended such consequence: Insuch circumstances intent to encourage [or discourage] is suffi-ciently established.No more striking example of discrimination so foreseeably caus-ing employee response as to obviate the need for any other proofof intent is apparent than thepayment of different wages tounion employees doing a job than to nonunion employees doingthe same job."[Emphasis supplied.]The record is clear that the wage rates and job classifications werethe same as De Ridder and Picayune. Accordingly, the net effect ofthe denial of the December 1956 "bonus" to the represented Picayuneemployees was to reduce their compensation, at least for the time be-,ing, below the level of that received for the same work by the un-represented De Ridder employees.Accordingly, whatever the actualmotivation for such conduct, we find, under theRadio 0 fficerscase,as the natural consequence thereof was to discourage union activity,that the Respondent thereby violated Section 8 (a) (3) and (1) ofthe Act.10-8Radio Officers' Union etc. v N L R B.,347 U. S. 17.1The Courtelsewhere in its opinion stated that it was not passing on the "legality ofdisparate payments"to union and nonunion employees where, as in the case at bar, theunion is not the exclusive bargainingagent of bothgroups of employeesHowever,nothing in that opinion precludes the Board from finding that even in such a case sucha disparity of treatment would inherently discourage union activity, particularly where,as here, the disparate treatment consistedinreducingthe established level of compen-sation of the represented employees below that of unrepresented employees doingexactlythe same work.Cf.Speidel Corporation,120 NLRB733,where the Board refused tofind inherently discriminatory the withholding from represented employees of a bonuspaid to unrepresented employees.There, however,the two groups of employees involvedwere not engaged in the same or comparablework,the employer was merely seeking tooffset a substantial wage increase recently granted only to the represented employees, andthe parties did not, as in the case at bar. regard the bonus as an integral part of the wagestructure but as a matter reserved to management.10 See, also,Allis-Chalmers ManufacturingCompany v. N. L R B ,162 F. 2d 435, 440(C. A. 7).487926-59-vol. 121=28 418DECISIONS OF NATIONAL LABOR RELATIONS BOARD5.The Trial Examiner found that the bonus paid to the De Ridderemployees in December 1956 was approximatelytwicethe amount oftheir usual semiannual bonus.Consequently, he found that it wouldbe a, "punitive gesture" to order the Respondent to pay the same sumto its De Ridder employees to compensate them for the unlawfulwithholding of their 1956 summer bonus.As for the Picayune em-ployees, the Trial Examiner recommended that they receive a sumcomputed on, the same basis as the bonus received by the De Ridderemployees in December 1956.The General Counsel excepts to these recommendations and con-tends that the Board should order the Respondent, in addition tothe foregoing, to pay both its Picayune and De Ridder employees"the customary and regular bonuses which would have been paidthem in or around August 1956, but for the Respondent's discrimina-tion."We find no merit in this contention.We agree with the Trial Examiner that by the payment of the ex-traordinarily large bonus to its De Ridder employees in December,the Respondent, in effect, compensated them for the loss of their sum-mer bonus, and no further payment is required to make them whole.As for the Picayune employees, the remedy recommended by theTrial Examiner, which we shall adopt, is also sufficient to make themwhole, as we find that it will give them the equivalent of the amountthey would have received as bonuses in the summer of 1956 and thefollowing December but for the unlawful withholding of such bonusesby the Respondent.After the close of the hearing, the Respondent moved that theBoard reopen the record in order that additional evidence might beintroduced showing that, since the hearing, the Respondent andtheUnion have entered into an agreement which provides,interalia,that the Picayune employees shall receive a bonus equal tothat of the De Ridder December 1956, bonus.The motion is hereby,denied, as the matters now sought to be included in the record arerelevant only to the issue of compliance, and may properly be con-sidered at the compliance stage of this proceeding.ORDERUpon the basis of the entire record in these cases, and pursuant toSection 10 (c) of the National Labor Relations Act, as amended, theNational Labor Relations Board hereby orders that the Respondent,Crosby Chemicals, Inc., its officers, agents, successors, and assigns,shall :'1.Cease and desist from :(a)Discouraging membership in International Chemical WorkersUnion, AFL-CIO, or any labor organization of its employees, by with- CROSBY CHEMICALS, INC.419holding or refusing to pay the regular, semiannual bonus customarilypaid to its nonsupervisory production and maintenance employees atits plants at De Ridder, Louisiana, and Picayune, Mississippi.(b)Threatening to reduce wages of its employees if they select aunionas their representative, or announcing to employees that theywill not receive a bonus because of the advent'of a union, or in anyother manner interfering with, restraining, or coercing its employeesin the exercise of the right to self-organization, to form labor organiza-tions, to join or assist any labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in otherconcerted activities for the purpose of collective bargaining'or othermutual aid or protection, and to refrain from any or all of such activi-ties, except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a condition ofemployment as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action, which the Board finds willeffectuatethe policies of the Act :(a)Pay to its nonsupervisory production and maintenance em-ployees at Picayune, Mississippi, the bonuses for 1956 in one payment,in the manner set forth in the section of the Intermediate Report here-in entitled "The Remedy."(b)Preserve and make available to the Board or its agents uponrequest, for examination and copying, all payroll records, social-security payment records, timecards, personnel records and reports,and all other records necessary to determine the amount of said bonuspayment due said employees.(c)Post at its plants at Picayune, Mississippi, and De Ridder,Louisiana, copies of the notice attached hereto marked "Appendix." 11Copies of said notice, to be furnished by the Regional Director for theFifteenth Region, shall, after being duly signed by the Respondent'sauthorized representative, be posted by the Respondent immediatelyupon receipt thereof and maintained by it for sixty (60) consecutivedays. thereafter in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shallbe taken to insure that said notices are not altered, defaced, or coveredby any other material.(d)Notify the Regional Director for the Fifteenth Region in writ-ing, within ten (10) days'from the date of this Order, what steps theRespondent has taken to comply herewith.IT IS FURTHER ORDERED that the allegations of the complaint, insofaras they allege unfair labor practices not found herein, be, and theyhereby are, dismissed.n In the event that this Order is enforced by a decree of a United States Court of Ap-peals, there shall be 'substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT discourage membership in International Chem-icalWorkers Union, AFL-CIO, or any labor organization ofour employees, by withholding or refusing to pay the regularsemiannual bonus customarily paid to our nonsupervisory pro-duction and maintenance employees at our plants at De Riddei,Louisiana, and Picayune, Mississippi.WE WILL NOT threaten our employees with wage cuts if theyselect a labor organization as their bargaining representative,or announce to our employees that they will receive no bonusbecause of the advent of a union.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-or-ganization, to form labor organizations, to join or assist Inter-national ChemicalWorkers Union, AFL-CIO, or any otherlabor organization, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activi-ties for the purpose of collective bargaining or other mutualaid or protection, and to refrain from any or all of such activi-ties, except to the extent that such right may be affected by anagreement requiring membership in a labor organization as acondition of employment as authorized in Section 8 (a) (3) ofthe Act.WE WILL pay to our nonsupervisory production and mainte-nance employees at Picayune, Mississippi, the customary and reg-ular bonuses which would have been paid them during the 1956calendar year but for our discrimination. Such payment is tobe made in one lump sum.All our employees are free to become, remain, or refrain frombecoming or remaining members of International Chemical Work-ers Union, AFL-CIO, or of any labor organization, except to the ex-tent that this right may be affected by ' an agreement executed inconformity with Section 8 (a) (3) of the Act.CROSBY CHEMICALS, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material. CROSBY CHEMICALS, INC.INTERMEDIATE REPORT421STATEMENT OF THE CASECharges having been filed by International Chemical Workers Union,AFL-CIO(Union),averring that Crosby Chemicals,Inc. (Respondent),has engaged in and isengaging in certain unfair labor practices affecting commerce as set forth and de-fined in the National Labor Relations Act, 61 Stat. 136, as amended (Act), theGeneral Counsel of the National Labor Relations Board (Board) caused theRegional Director for the Fifteenth Region to issue a consolidated complaint uponsaid charges on June 4, 1957.Copies of the charges,the complaint,and a notice of hearing were duly served.With respect to the charges which are the basis for the three docketed cases con-solidated for purposes of hearing in this proceeding the complaint alleged:(a)The charge against Respondent in Case No. 15-CA-950 was filed bythe Union with the undersigned 1 on August 31, 1956, and a copy thereof wasduly served on Respondent on or about September 5, 1956, the first amendedcharge was filed on September 4, 1956, and a copy thereof was duly served onRespondent on September 5, 1956; and the second amended charge was filedon April 1-1, 1957, and -a copy thereof was duly served on Respondent onApril 12, 1957.(b) The charge against Respondent in Case No. 15-CA-985 was filed bythe Union with the undersigned 2 on December 26, 1956, and a copy thereofwas duly served on Respondent on December 27, 1956; the first amendedcharge was filed April 11, 1957, and a copy thereof was duly served on Re-spondent on April 12, 1957.-(c)The charge against Respondent in Case No. 15-CA-995 was filed bythe Union with the undersigned 3 on January 24, 1957, and a copy thereof wasduly served on Respondent on January 25, 1957.The complaint further alleged, and the parties stipulated, that on December 6,1956, the Board's Fifteenth Regional office conducted an election to determine abargaining representative among the Respondent's employees at De Ridder, Louisi-ana, and Picayune, Mississippi 4The employees at Picayune selected the Unionwhile the De Ridder employees- rejected it.As noted above the original charge in Case No. 15-CA-950 (involving only thePicayune plant) was filed about 3 months before the election.Had the Union lost the December 6 election at Picayune none of the unfair laborpractices alleged in Case No. 15-CA-950 could have been advanced as objectionsto the conduct of the election, it being well established Board law that once havingchosen to test its strength in an election while having knowledge of alleged employermisconduct the Union is precluded from advancing such misconduct in order "to getanother bite of the apple"; however, the Board will seek to remedy preelectionviolations by a subsequent hearing on the merits,5 which makes the instant pro-ceeding proper in all respects.The charge in Case No. 15-CA-985, involving only. the Respondent's De Ridderplant,was filed' 20 days after the election, while 2 months after the election, withCase No. 15-CA-950 still pending, the second charge involving Picayune was filedand docketed as Case No. 15-CA-995.The consolidated complaint is dated 6 months after the election and 10 monthsafter the first charge was filed.With respect to the unfair labor practices the complaint alleged in substance thatthe Respondent had engaged in conduct violative of Section 8 (a) (1) of the Act atits Picayune plant.With the exception of some 8 (a) (1) violations alleged to have occurred on theday of the election and the day following it, all such independent 8 (a) (1) viola-tions are alleged to have occurredpriorto the election.The complaint also alleges violation of Section 8 (a) (3) both at Picayune andat De Ridder in connection with the Respondent's failure to pay a customary bonusto its employees at both plants also before the election.1Refers to the Regional Director,Fifteenth Region.2 See footnote1, supra.8 See footnote 1,supra.4 Elections were by consent ;see CasesNos. 15-RC-1465, 15-RC-1466 (not published).8 The Great Atlantic & Pacific TeaCo, 101 NLRB 1118;Aerovox Corporation,104NLRB 246;Aiello Dairy Farms,110 NLRB 1365.Compagnie Generale Transatlantique(French Line),118 NLRB 1327.1 422DECISIONSOF NATIONALLABOR RELATIONS BOARDOn June 28, 1957, the Respondent filed an answer in which it denied it hadiengaged in any of the unfair labor practices alleged.Pursuant to notice a hearing was held before Louis Plost, the duly designated:Trial Examiner, at Picayune, Mississippi; July 9 through 17, 1957.The GeneraLCounsel and the Respondent were represented by counsel, and the Union by layrepresentatives, all being hereinafter referred to in the names of their principals.-The parties participated in the hearing, and were afforded full opportunity to beheard, to examine and cross-examine witnesses, to introduce evidence bearing onthe issues, to argue orally on the record, and to file briefs, proposed findings of fact,and conclusions of law with the Trial Examiner.The witnesses were separated.The Trial Examiner denied motions by the Respondent to dismiss the complaint-Oral arguments were waived.A date was set for the submission of briefs, findings,of fact, and/or conclusions of law.6The Trial Examiner granted an unopposedmotion by the General Counsel to conform all the pleadings to the proof withrespect to spelling, names, dates,and similar matters.Briefs have been received from the' General Counsel and the Respondent .7Upon the entire record so made and from observation of the witnesses the Trial'Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, Crosby Chemicals, Inc., is a Mississippi corporation licensedlto do business in Louisiana, with its principal office located in Picayune, Mississippi.Itoperates plants at Picayune, Mississippi, and De Ridder, Louisiana, where it isengaged in the production of rosin, turpentine, and related products.During thecalendar year 1956, the Respondent sold and shipped to points outside the Statesof Louisiana and Mississippi finished products valued in excess of $300,000.Duringthe calendar year 1956, the Respondent sold and shipped from its De Ridder,Louisiana, plant to points outside the State of Louisiana finished products valued'.in excess of $150,000.During the calendar year 1956, the Respondent sold andshipped from its Picayune, Mississippi, plant to points outside the State of Mississippi,finished products valued in excess of $150,000.8It.THE ORGANIZATION INVOLVEDInternationalChemical WorkersUnion,AFL-CIO,isa labor organization withinthe meaning of Section 2 (5) of theAct andadmits employees of the Respondentto membership.III.THE UNFAIR LABOR PRACTICESA. Interference,restraint,and coercionAs hereinbefore stated,virtually all the testimony relating to alleged independent8 (a) (1) covers a periodbeforethe December6, 1956,election,affects only theRespondent's Picayune plant, and is charged in CaseNo. 15-CA-950.The GeneralCounselcalled L.B. Bullock,Moses Jones,L.C. Bullock, TafWarren,and Clarence Morris to testify to a single incidentwhich tookplace undera cherry tree.None of the witnessesto the cherrytree incident were able to fix the time moredefinitely than the summer before the election,none of them told a connected orcoherent story, each "exhausted his recollection"with the first question and wasO The Trial Examiner made such documents returnable August 6.Upon request of theparties made after the close of the hearing to the Chief Trial Examiner, as provided bythe Board's Rules and 'Regulations, he extended the date first to August 30, and againto September 167 On September 30 the Respondent filed a "Motion to Correct Record" with the TrialExaminer.The motion lists 79 instances of error principally of spelling and tenses-The General Counsel filed a reply in which he stated that "he has no serious objectionsto the'granting of the proposed above-mentioned corrections."As the Trial Examiner feels that the corrections are of errors due to inevitable hastein transcription, and further that the corrections asked will help to produce a work ofart, the "Motion to Correct Record" is granted.The motions and rulings will appear in the formal file of the proceedings.8 The Board has taken jurisdiction of the Respondent.See 85 NLRB 791, 188 F. 2d 91(C. A. 5).I CROSBY CHEMICALS,INC.423prodded through his subsequent testimony.In the main,the stories so obtainedwere similar;at least it was quite evident that they were intended to be so.TheTrial Examiner will begin with the testimony of Clarence Morris, the last of thecherry tree witnesses,as being typical and most coherent.Clarence Morris testifiedthat sometime during the summer before the election on a day while he and a groupof fellow employees were eating lunch'under a' cherry tree at the edge of theRespondent'sparking lot at the Picayune plant where all involved were employed,Charles Manberg, the Respondent's superintendent of construction and maintenanceat Picayune,came up and spoke to the group seated under the tree.Morris testified:Well, he comes around there and'he says, "Well,I am glad I caught all youboys together,"He said,"Now I am not going to tell none of you all what todo.I am not going to tell you all what not to do." But says, "If it stay likeit is, I can help you all out, but if it don't,I can't:"He said,"Your wagewill be cut and you won'tget your bonus," but I don't have no memory.Morris further testified:Ididn'thear him say anything why it would be cut.When he spoke, hesaid, "I am not going to tell none of you all what to do or not to do." That'sthe way he led the conversation off.He went on to say more,but I can'tthink of all he said.L. B. Bullock, one of the group,testified:He had a list which he did not, you know, he didn't call off no wage oranything like that.He just said we would get a 15 cent decrease,a decreasein the wagesSome of the boys said on the yard-which I was pulling ex-tract-he said what it would be,but I can't say what they say, because I didn'thear him say that,but he said there would be decrease in our wages.Bullock also testified that Manberg told them"you make up your own mindabout it."-L. C. Bullock, after"exhausting his recollection,"was prodded into rememberingthat Manberg stated that wages would be cut,employees"wouldn't get our insurance,"and the bonus would not be paid. All this came after he testified: -Q.What did he say?-A. I don'tknow.I done forgot.I don'twant totell no story.He also testified:He said he wasn't asking nobody to join,it,and not asking nobody not to; tosuit ourselves.TalWarren,before his memory failed him and before he testified on questions,leading in nature, that Manberg stated that"he paid more wages that the unionpaid"and that wages would be cut "if the union came in," testified as follows:Q. All right, what did Mr. Charlie say to the group?-A.Well, he comeup and said that,"You boys, I ain't going to tell you how to vote which wayto go, but I can help you if you stay like you is."Manberg categorically denied mentioning anything about wages, insurance, bonuspayment,or any other conditions of employment to the men under the cherry tree.He recalled the incident although he too could not fix the date.According toManberg: -Well, at that time, we were having a lot of construction in different places,and our common labor was scattered over a large area.Our white men hadalready been warned of congregating together on the job and discussing unionactivities or any other activities,because we don't allow that on the job. So,I caught these niggers there about 12:30 and told them that I was glad I caughtthem there,because we were not going to have any more congregating up onthe job talking about union activities;off- the job it didn't make any difference,but on the job we weren't going to have any more of that.Q. Did you say anything else to those men at that time?-A.No, sir.On the entire record the Trial Examiner is persuaded that the testimony of CharlesManberg represents a fairly accurate account of the cherry tree incident but hedoes believe that the witnesses then under the tree now honestly think their accountto be the accurate version thereof.On all the evidence in the record considered as awhole the Trial Examiner is persuaded that Manberg's statements to the employeesunder the cherry tree were free from unlawful threat or promise.There is nodispute that Manberg stated that joining or refraining from joining the Union lay 424DECISIONSOF NATIONALLABOR RELATIONS BOARDwith the employees alone.Although none of the employees under the tree saidanything to Manberg,legally the affair remained a wholly intellectual discussion,free of coercion or coercive implication,and therefore did not constitute an unfairlabor practice within the meaning of the Act.The Trial Examiner so finds.The complaint alleges that Robert H. Crosby, Sr., the chairman of the board inthe Respondent'sorganization and its principal stockholder,engaged in conductviolative of the Act by means of threats of loss of benefits and employment if theUnion should be selected.and promises of benefits if it was rejected.Most of thestatements are alleged to have been made"on or about September 13, 1956,"some3 months before the election.In support of these allegations the General Counseladduced evidence regarding two talks made to the employees by Crosby,Sr:Thefirst of these was made on a grass plot beside the Respondent's laboratory at thePicayune plant and was referred to by the General Counsel as "the shade of thelab" speech.The second talk was made to a group assembled on a paved area be-tween the laboratory and the office and is referred to in the record as "the slab ofthe lab" speech.None of the witnesses called by the General Counsel could definitely fix thedates of the talks; however,Tommie L. Crosby, son of Crosby,Sr., and vice presi-dent of the Respondent,testified without contradiction that he was present at bothtalks, that the employees were assembled by the foremen on orders of the Respond-ent, and that the first of the talks was made September 14 and the second "about aweek later."Glen Holston,a former employee of the Respondent,testified that he was in thegroup addressed by Crosby, Sr.; that Crosby, Sr., began the first of the talks withthe statement that outside the plant,at that moment,the Union's representative wasdistributing literature containing false statements about the Respondent and chal-lenged the Union to produce proof; that following this:He said,"Boys, this plant will expand if we are let alone."He says, "It's leftup to you men whether we expand or not."Willie 0. Furr,also a former employee, corroborated Holston and further testi-fied that noquestionswere asked of Crosby, Sr., during the "shade" talk.Employee Joseph J. Lossett fixed the time of the talks as "a good bit" before theelection and testified thatCrosby, Sr.,referred to the union organizer who wasdistributing literature as "that son of a bitch."Regarding the second,or "slab of the lab," talk made by Crosby,Sr., employeeMcKinley Magee testified that during the course of the talk employee Quincey Willisasked Crosby, Sr., if the bonus would be paid and that Crosby, Sr., replied, "if I paythe bonus,ones will think the Union forced me to pay it."Magee testified he heardno other question asked.Former employee Rayford Washington testified that during the second talk Willisasked "when they was going to pay the bonus" and Crosby, Sr., replied "he didn'tknow."Holston, who heard both talks, testified:Q. How long after the shade-of-the-lab speech was the slab-of-the-lab speechdelivered?-A. I would say about 30 days.He testified that various individuals raised grievances for discussion with Crosby,Sr., and further:Q. (By Mr. Armbrister.)In addition to the complaints,were any otherquestions asked?-A. Yes, sir, therewas a whiteboy, Ican't call his name, askedhim, says, "Mr.Crosby, when do we get a vacation?"And he says,"Well, boys, I tell you about the vacations.Back in Tuck Cox'stime I offered the boys a vacation and the operators wanted a bonus instead."He also testified that at this second talk Crosby,,Sr., was asked when the bonuswould be paid and replied:Boys, I have got the bonus checks up in the office, but I can't pay them becausethe union will get me for bribery.Robert Earl Sampson testified that he asked Crosby,Sr., the question regardingvacations and heard Willis ask the question regarding the bonus;he testified:Q.What did Mr. Crosby,Sr. say, anything?A. He said,"Well, ifIwasto pay youa bonus now, the union would sayIwould be buying them out. Said,"If I do it something would happen"; Ihave forgot.Mr. AMBRISTER:That's all. CROSBY CHEMICALS, INC.425Sampsonfurther testified on the same subject:TRIAL EXAMINER: Is that all you remember of what he said?The WITNESS: Yes, sir.TRIAL EXAMINER: Did he say anything about the bonus checks?The WITNESS: I don't remember.TRIAL,EXAMINER:You don't rememberhim mentioningthe bonus checks atall?The WITNESS: No, sir, I don't.Willie Fun testified with respect to the "slab" speech that various individualsraised grievances which were discussed, that Crosby, Sr., answered a questionregardingvacations with a reference to the bonus and answered a question regardingthe bonus with the statement that "the checks are in the office, but I can't pay itbecause the union would think I was buying it."Joseph J. Lossett testified that at the "slab" talk he discussed grievances withCrosby, Sr., in great detail, and that"I askedhim one questionafter he made a cer-tain statement."Lossett testified:Q. (By Mr. Ambrister.)What did he say to you before you asked thequestion?A.Well, before I asked the question, it was concerning the part that he wastalking there about the bonus, I said, "Mr. Crosby," I says, "Well, Mr. Crosby,.you was repeatedly saying here that the union would use this bonus and saythat you are bribing the men if you paid the bonus."And I said, "Well, Idon't see, Mr. Crosby, how the union could use that at this point, because thebonus was always paid before the union came up and the bonus was duebefore this ever came up."And I said, "The union can't use that as nobribe."Q. Now,-TRIAL EXAMINER: Did he answer you?The WITNESS: No, he got off on something else.Recalled on rebuttal Lossett testified that at the "slab" meeting heasked noquestions,maintained, "I just made a comment."Although according to Lossett's testimony he figured prominently in the "slab"gathering it is surprising that none of the other witnesses called by the GeneralCounsel to testify as to the "slab" speech recalled Lossett's remarks regarding thebonus; thus McKinley Magee testified:Q.,And you have told us what Mr. R. H. said when Quincy said, "We areinterested in the bonus."Do you know Joe Lossett?-A. Yes, sir.Q.Was Mr. Joe out there?-A. Yes, sir.Q. Did you hear him say anything?-A. Well, I was a little far off fromhim.. You couldn't hear everything he said. I can't tell that. I didn't hearall he said.Q. Did you hear anybody else say anything out there?-A. No, sir.Glen Holston testified that he heard Lossett raise certain grievances, going intogreat detail both as to the questions and the answers given and although he testifiedas toWillis' question on the bonus payment said nothing about.Lossett's "comment."Willie Furr also testified that he heard Lossett raise grievance at the "slab"meeting,heardWillis ask about the bonus, but he also made no, mention ofLossett's "comment" on the bonus.Lossett in his account of the talk made by Crosby, Sr., at the "slab" meetingtestified that Crosby stated to the gathering: 9Well men you know this new plant is put up with bolts and it can be tookdown and moved just like it was put there.It isremarkable that none of the other witnesses recalled this startling statement,or that the General Counsel produced no other witness who heard it.Tommie Crosby, the Respondent's vice president, who was present at both talks,denied the testimony of Lossett that Crosby, Sr. (at either talk) made the statementthat the plant was put together with bolts and could be taken down and moved,presumably if the Union was selected by the employees.9 The record is not clear if the remark was then made by Crosby or reported by Lossettin his "comment"; however, as both the Respondent, and more important the GeneralCounsel, whose witness Lossett was, refer to the remark as having been made during thetalk by Crosby, Sr. The TrialEsaminer'willaccept their interpretation of the record. 426DECISIONSOF NATIONALLABOR RELATIONS BOARDCrosby, Sr., testified that he opposed the Union's organizational drive, his objec-tion being"not a union;that union."Q. You expressed your opinion that you did not want that particularunion?-A. Thatparticular union.Q. All right, and you did everything you could to keep that particular unionout of the De Ridder and Picayune plants, didn't you?-A. I had nothing to dowith the De Ridder plant.Q.Well, the Picayune plant9-A. The Picayune plant.Q. And you made speeches to your employees about the union?-A. I did.Crosby, Sr., testified that during his talk Joseph Lossett, Jr., asked if the Respond-ent intended to pay the bonus but that he (Crosby, Sr.) refused to discuss the matter.Crosby further testified:Q. You didn't mention anything about Tuck Cox going around to the opera-,tors and asking them if they would rather have a vacation or a bonus9-A. No,that was in another talk, but the question, I never made the statement aboutTuck Cox asking for vacations or bonuses. I never did that.He denied that he made any statements that the bonus checks had been made up,were in his office, but could not be issued.Tommie Crosby testified that: In the first talk his father spoke of the Union'sorganizer distributing literature containing false statements; during this first talkLossett asked about the bonus and was told by Crosby, Sr., "he would not let thebonus be discussed"; Crosby, Sr., opened his second talk by having the court's deci-sion in 188F. 2d 91 read, discussed various grievances with members of his audience,among them Lossett; he answered employee Sampson's question, "How about a vaca-tion?" with a statement to the effect that in the past the men had not wanted vaca-tions; and Quincey Willis asked about the bonus, but was not answered by Crosby,Sr., but by himself.Vice President Tommie Crosby testified:Then Quincey asked him about the bonus, and he never answered Quincey. Ianswered Quincey.Quincey was standing next to me. I told Quincey wedidn't intend to pay it.Quincey told me he always looks forward to it when-ever we give it to him.He further testified that in neither talk did his father state that the bonus checks hadbeen made out, were in his office, and would not be issued.Upon the entire,record, the evidence considered as a whole, and his observation ofthe witnesses, the Trial Examiner finds that:During the course of the two talks hemade to the Respondent's employees "on or about September 13, 1956," R. H. Crosby,Sr., did not state in effect that the Respondent had prepared bonus payment checksbut could not issue them because of the Union; other than stating he would not dis-cuss the bonus he made no statements regarding it; and he did not state that the plantwas put together with bolts, could be taken apart and moved.Crosby, Sr., did not deny the testimony of Glen Holston that he stated "this plantwill expand if we are let alone. Its left up to you whether we expand or not."Hedid not deny that he referred to the man passing union handbills-as "a son-of-a-bitch."However, singularly there is no corroboration of the statements which may even onlyhave been an expression of Crosby's opinion, but whatever they are, in the welter oftestimony regarding the talks made "on or about September 13," they are hardly a,firm foundation for a structure of unfair labor practices.In addition to the unfair labor practices attributed to Crosby, Sr., with respect tothe "shade" and "slab" talks, additional violations are attributed to him by furtherstatements made to individualspriorto the election.L. B. Bullock testified that sometime prior to the election he went to Crosby,Sr.'s office and held the following conversation with him, announcing himself withthe statement that a "yard boy" had told him to come to the office and thencontinued:I come up here to see what do you want." And he said, "I don't wantnothing," and I said, "What he was telling me about was this union."TRIAL EXAMINER: He said that?The WITNESS: No, sir, I said that, and what he wanted to see me aboutwas the union.Q. (By Mr. Ambrister.)What did Mr. Crosby, Sr. say to that?A. He say, "I can't talk about that."He said, "I can't talk- about thatbecause they will say I am violating some kind of law," and I said, "Yes, sir."And he said, "I will tell you boys, you are making a great mistake," .. . CROSBY CHEMICALS, INC.427According to Bullock, Crosby, Sr., then said to him, "But if you was to get laid off,you wouldn't have much insurance"; asked if there had been a union meetingand then:.He got a list off the table and taken a pencil and traced names downit,which I presume it was, I don't know for sure, and he said, "I don't guessyou was there then."However, Bullock testified he was too far way to see the paper as Crosby, Sr.,was on one side of the desk and me on the other" and furthermore he is unable,to read.Considering the solid, impressive character of Bullock's testimony it seems hardlynecessary to quote Crosby's denial:As I stated before, I refused to discuss anything with L. B. I told L. B.-Ihadn't sent for him, and I didn't know why he was up there-and then L. B.wanted to borrow money from me. -However, being compelled to report each arrow the General Counsel withdrew fromhis quiver the Trial Examiner must also make note of the shield upon whichthe arrow struck.The Trial Examiner credits Crosby, Sr., as against Bullock.Employee Herbert Thigpen testified that "right at the beginning of the unionactivities"Crosby, Sr., called-him to the office and told him that Thigpen "couldbe indicted" because he sponsored a union meeting of both white and coloredpeople in a schoolhouse.Thigpen was on the school board and the law of theState prohibitedmixing theraces in public meetings.Thigpen further testified that on another occasion Crosby, Sr., remarked to theemployees in the machine shop:If you boys are going Communist, let's go all the way. I just told a coloredfellow to go up and register.The registration was for a political election.The Trial Examiner credits Thigpenbut fails tosee inwhat manner his testimony proves an unfair labor practice.Claiborne Bounds corroborated by S. R. Cayten testified that he and Caytenwere called to the office of Crosby, Sr., who answered Claiborne's opening remarkthat "I am not going to say nothing for the union, nothing against it" with thestatementthat he had not sent for them to discuss the Union.Crosby, Sr., thendiscussed a personal matter, certain construction at De Ridder, and asked if anymen were smoking in prohibited areas; Cayten asked "if he was going to pay thebonus" to which Crosby, Sr., replied "he couldn't without them saying he wasfixing to bribe the union."Fate Langham, one of the General Counsel's witnesses whose recollection was.extremely vague, testified to a conversation with Crosby, Sr.:Q. Did he (Crosby, Sr.) say anything about theunion?-A. I don'tremember it.Q. Do you remember him saying if the unioncame inyou wouldno longerbe a pipefitter helper?-A. Yes, sir.Q.What did he say about that?-A. He said if the unioncame in,wouldn'tbe no more nigger pipefitter helpers, colored pipefitter helpers; cut back downto common labor.Q.What?-A. Cut back down to common laborer. I told him, "Yes, sir."Mr. CHAMPAGNE: That's all, Fate, we have. Tender thewitness,Mr. TrialExaminer.There were several additionalwitnessescalled to testify to alleged remarks byCrosby, Sr., which the General Counsel apparently considered violative of the Act;however, the Trial Examiner finds the testimony to be either so confused as to beunintelligibleor relating to matters so trivial that he will not advert to them.R. H. Crosby, Sr., categorically denied the testimony of L. B. Bullock; deniedthat he made any statementregardingthe bonus payment to Cayten or any otheremployee; denied the statement attributed to him by Fate Langham.In addition to the affair of the cherry treeMaintenance SuperintendentManbergis alleged to have engagedin other conduct violative of the Act prior to the election.M. S. Keys testifiedthat sometimebefore October 5, 1956 (at which time hequitthe Respondent's employ)Manberg spoke to him "about-the Union."Keystestified: 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ.What did Mr. Manberg tell you then?-A. He said, "Mr. Crosby gothold of me-", and I don't know what terms he used, and said, "He didn't wantyou boys getting into anything you didn't know that you were getting into."Q. Did he say anything else?-A. Yes, sir, he says, "If the union come in,the wages would be cut and you will lose your insurance."Manberg denied the conversation.Eldridge Patch, who is president of the Local Union, testified that on August 29,1956, Maintenance Superintendent Manberg showed a slip of paper to Glen Holstonand himself; told them the paper was a "contract with the Newport Industries,"and pointed out the wage scale set up therein by a union. Patch testified:He pointed it out, took his finger and run across that way and indicatedcarpenters, $1.84. I said, "Charlie, you mean that would be my wages if theunion goes in?"He nodded his head and said, "That's right."Patch was corroborated by Holston.Manberg testified that at a regular foremen's meeting the supervisors were givena wage scale purporting to be the wage scale set up by a union in a competing plantand were instructed to show it to the employees but "not to threaten them theirwages would be cut"; that he showed this wage scale to only five employees, Patchand Holston among them, and denied saying that wages would be cut.Of course Patch did not testify that Manberg told him wages would be cut inthe event of unionization, he merely testified that Manberg nodded and said "that'sright" when Patch remarked, "Charlie, you mean that would be my wages." Thismay be interpreted as a mere expression of opinion, the auditor being left to drawhis own conclusion; however, on the record considered as a whole the Trial Examinerispersuaded that Manberg exhibited the wage scale to Patch in such a manner asto inevitably create the impression that bringing the Union and a union wage scaleinto the plant would result in a wage cut. The Trial Examiner so finds.Willie O. Furr testified that "about two weeks" before the election he overheardManberg talking to employee Leander Kellar. Furr testified:Q. And Charlie (Manberg) did what?-A. Punched him in the back andstopped him and he had a long slip of paper and said, "This is the wages youwill get, Lee, if the union comes in here," and pointed out truck drivers, $1.2dan hour.-Q. Do you know what Leander was getting at that time?-A. Not to thepenny, but it was approximately $1.65.Leander Kellar testified that Manberg did show "a contract-or something" to himand others but at no time told him that wages would be cut if the Union came in.The General Counsel in his brief argues:Leander Kellar was called by Respondent and testified that although he hada conversation with Manberg concerning the Newport contract that Manbergdid not tell him that his wages would be cut if the Union came in (T. 432).Kellar's denial of Manberg's threat is inconsistent with the evidence concern-ingManberg's entire course of conduct and Kellar's appearance as a witnessraised serious doubts as to his credibility.In the opinion of the Trial Examiner the General Counsel is at least slightlyoverzealous.Kellar must be and is credited.Other supervisory officials are also alleged to have engaged in conduct violativeof .the Act before the election; thus, former employee Rufus L. Lumpkin testifiedthat on the same day that the "shade" talk was made Albert Taylor, the Respondent'spipefitter foreman, showed him "a contract from some plant in Louisiana" and toldhim that if the Union was voted in wages would be cut to conform to those in thecontract, which was a "union contract," and added also that Lumpkin would "haveto serve a four-year apprenticeship before I became a pipefitter."Foreman Albert Taylor testified:-Well, I think that Mr. Crosby gave the foremens a sheet of paper with somewage scales from Newport and told us just to show it to the employees andlet them look at it, and I showed it to him (Lumpkin).Taylor denied that he told Lumpkin that wages would be cut if the Union was votedin; he admitted that he told Lumpkin that the Union might mean that he wouldbe required to complete a 4-year apprenticeship: CROSBY CHEMICALS, INC.429Taylor testified:I told him, I said, "Roy, you might have to serve the rest of your appren-ticeship knowing that you worked with me over there as a helper over at Mr.Crosby's house only two and a half years ago," and that was, I think, the extentof the conversation as well as I can remember it. That is my personal opinion,no one toldme tosay that whatsoever.The Trial Examiner is persuaded that Taylor did not tell Lumpkin that wageswould be cut if the Union was voted in but clearly he overstepped the bounds oflegitimate discussion when at the time he exhibited an unfavorable union contractand added the remark regarding Lumpkin's unfinished apprenticeship, knowledgewhich came from a fact which he acquired on another job.Clearly the foremanwas seeking to implant fear in the mind of the employee and thereby engaged inconduct violative of Section 8 (a) (1) of the Act.The Trial Examiner so finds.Charles Byron Bales, Jr., testified that on the day of the election he began a con-versation with Foreman Earl Henley.Balestestified:Well, I asked Mr. Henley what did he think of the election that wasnow goingon, would the union win or lose theelection?TRIAL EXAMINER: You started the conversation?The WITNESS: Yes, sir.He further testified:Well, he (Henley) said,"C. B., if the unioncomesin, you are not going to getanything anyway because that old man has already said he wasn't going to signanything."Accordingto Bales,he was then told by the foreman that he hadbeen seen at aunion meetingin a local theatre, the testimony being:He (Henley) said, "Well, I know."He said, "I was up in that projection roompeeping out the little hole where they show the movies and I saw you.Yousat down toward the front."Foreman Earl Henley admitted to conversations with Bales, denied that he toldBalesthat Crosby, Sr., had stated he would- not sign anything, and denied that hetold Bales he had observed him at the union meeting from the projection room ina theatre.From his observation of the two men while testifying and from the record theTrial Examiner credits Earl Henley and finds that Henley did not tell Bales thatCrosby, Sr., had stated in effect he would not sign a contract with the Union or toldBales that he (Henley) had spied on a union meeting.Rufus L. Lumpkin, called by the General Counsel and whose testimony. hasbeen previously referred to herein, fuither testified that sometime in November1946 Tommie Crosby, the Respondent's vice president, called him to his office anddiscussed the Union with him.He testified:he showed me a contract of the Laurel plant, Laurel, Mississippi, orColumbia, I believe it is, a union contract, and told me about the contract andhe quoted me prices what men were making at that plant, and showed me howmuch better wages I was making at his plant and told me that they had agood insurance plan here which they didn't have at that plant, and he toldme they paid a bonus at his plant and didn't pay at that plant.Q. Did he say how often this bonus was paid?-A. No, sir, I don't believe.And he told me he wanted me to read the whole contract and he also told mehe didn't think we wanted thisunionbecause it had a nigger for vice presidentand I took the contract and looked at it and gave it back to him.Lumpkin further testified:I asked himin caseI decided to vote against the union, would I be fired orwould I be kept.He said I didn't have to worry if I voted against the union.He would takecare of me.Vice President Tommie Crosby testified that he spoke to Lumpkin on mattersinvolving the union election on two occasions in his office.Crosby denied that hetold Lumpkin he would take care of him if he voted against the Union.Accordingto Tommie Crosby:I didn't make any suchstatementas that at all. In fact,the first time I sentfor Roy Lumpkin it was because I had heard the rumor that he had toldAlbert Taylor that if theunion wasvoted outhe was goingto quit.I told 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDRoy that was what I wanted to see him about. It didn't make any differencewhether the union was voted in or out; that was not a condition of anybody'sjob out there. I told him if he told him that, just forget it.Crosby testified that on the second occasion he called Lumpkin in to show him aunion contract, Lumpkin having asked to see it.According to Crosby:I handed him the contract and said, "here it is.You can read it foryourself."He sat there and read the entire thing, and I said, "That is atypical contract, and I went on to explain how you negotiate the thing, whereyou have the representatives sitting down and bargaining, and he looked at the,wage scale, and I said, "You see, there is a wage scale, what they have over atColumbia."And I said, "That's right, we are above it."The Trial Examiner on his observation of the witnesses and on the record creditsTommie Crosby and finds that he did not make the statements as attributed to him,by Rufus Lumpkin.Tommie Crosby testified that from "the middle of September until the 2nd or3rd of December" he "talked about the union" at the Picayune plant to between150 and 200 employees; some of these employees began the conversations withhim, and some conversations he began in various parts of the plant, while somewere with men he called to his office.Tommie Crosby testified:I told them that if a man was in favor of it out there, he had every right to.speak up for it, and if a man was opposed to it, he had every right to saywhat he wanted about it; that it was free; it was a secret ballot; nobody couldtell how he voted or how anybody else voted.Tommie Crosby further testified without contradiction that on September 19, 1956(which is approximately the time the "shade" and "slab" talks were made), he hada notice posted on the company bulletin board, which stated,inter alien:You do not have to join or belong to anyunion inorder to hold your job_You have the right to join a union if you want to join.You also have therightnot to joinif you do not want to join.Under the law you cannot be forced to belong to a union in order to keepyour job.You will not be discharged because you do not belong to a unionor because you do belong.The notice remained posted from September 19 to December 5, the day beforethe election.Although the notice is negatively framed it is quite clear that a "hands off"policy is being stated.The Respondent was under no legal obligation to state more,or required to use language other than that most favorable to its point of use.Former employee Huey Ray Wise testified that "about two weeks before the elec-tion" his foreman took him to Tommie Crosby's office where Vice President Crosbyfirst inquired about a house Wise was building; told Wise "he would like to buy mymaterials wholesale for me and save me money";asked Wise how he felt about theUnion;said some unions were good,others bad; stated that the Respondent expectedto expand;and told Wise"you don'thave to worry about a job just help me out onthis election."Wise further testified:Q. All right,now, Mr.Wise, was anything else discussed?A. Yes, sir, he told me, says, "I guess you know it's time to pay bonus."And says, "I reckon you understand why we haven't paid it."I told him no, that I didn't.He said, "Well, if we paid the bonus now, theunion officials will get us for trying to bribe the men."Tommie Crosby testified he had Wise called to his office because the constructionjob was almost finished,and because the Respondent felt that work should be givento the men "until they had an opportunity to vote in the election on December 6,"and because he wished to assure Wise that he would be on the payroll as long aswork needed to be done; he denied that he asked Wise to help him out in the election,and testified further "the bonus was never mentioned."Ranel B. Williams, a former employee of the Respondent, testified that while he wasat work Tommie Crosby asked him how the Union's organization effort "got started,"and was told that the failure to pay the bonus was the cause.Wise further testified:Q. All right.What did Tommie Crosby say to that?-A. He told me thenthat he had a list made up on his desk before he left on a trip to pay the bonus,but he came back and found himself in the middle of a hornet's nest and couldn't,that he couldn'tfireme, give me a raise or nothing without violating thelabor law. CROSBY CHEMICALS,INC. -431Tommie Crosby testified:-He asked mewhy wedidn't pay the bonus.I told him we never intended to paythe bonus.Now, if we went and paid it,we would have an unfair labor prac-tice charged against us,and that was the extent of the conversation.The TrialExaminer is persuaded that Ranel Williams'testimony represents themore accurate versionof what Crosbytold him.The version offered by Crosbyalso means that the failure to pay the bonus was due to the Union's presence; how- -ever, the Trial Examiner believes thathad Crosbysaid "we never intended to pay thebonus," he would not have added the carefully phrased conclusion appearing in hisversion.The Trial Examiner therefore credits Williams.As toWise, the Trial Examiner is of the opinion that Tommie Crosby "proteststoo much."The Trial Examiner on the entire record credits Wise and finds thatTommie Crosbydid tell him in effect that the bonus was not paid because the Unionmight cite it as a "bribe"to the prospective voters.Conclusion as to Independent 8 (a) (1) Violations Occurring Prior totheDecember 6 ElectionSo far this report has dealt with the independent 8 (a) (1) violations allegedlyengaged inby theRespondent prior to the election of December6, 1956, with theexception of mattersobviouslysuch as tobe ofno material consequence.As pointedout all such independent 8 (a) (1) is coveredby the chargeand complaint in CaseNo. 10-CA-950affecting Picayune;strangely no unfair labor practice involvingindependent 8 (a) (1) is chargedwith respect to theDe Ridder plant, and it mustbe presumed that none occurredthere.As pointedout all the 8 (a) (1) violationsare alleged to have occurred in connection with an election,duly held8monthsbefore the complaint was issued.The electionwas won by the Unionat- the Pica-yune plant,where the offendingconduct tookplace; it waslost by theUnion at theDe Ridder plantwhichwas apparentlyfree of such8 (a) (1) violations.Althoughwhenviewedbeforetheelection the above-related acts complained ofmay have seemed clearly calculated to frustrate the employees in their efforts towardself-organization,yet to advance them now, so long after the Union'svictory, asbeing conduct which intimidates,restrains,and coerces employees in the exercise oflegally guaranteed rights, while technically correct, is, after all,raking cold ashes toheat a stale concoctionfrom whichthe flavor is gone.The TrialExaminer finds on the record and from his observation of the witnessesthat the Respondent engaged in conduct violative of theAct, moreparticularly Sec-tion 8(a) (1) thereof,at its Picayune plant on August29, 1956, by theconduct ofMaintenance SuperintendentCharlesManberg in exhibiting a document to employeesEldridge Patch and Glen Holston wherein he clearly sought to leave the impressionthat if theUnioncame into his plant wages would be cut to the alleged union scaleshown in the document.The Respondent engaged in conduct violative of Section 8 (a) (1) ofthe Act bythe statement of ForemanAlbert Taylorto employee RufusL. Lumpkinmade on orabout September14, 1956, tothe effect thatif the Unioncame into the plant Lump-kin would not be able to hold his job as a pipefitterbut wouldbe required to serve outa 4-yearapprenticeship.The TrialExaminer further finds that the Respondent engaged in conduct violativeof Section 8 (a) (1) ofthe Act atitsPicayune plantby thefollowing conduct ofVicePresidentTommie Crosby:His statement to employee Huey Ray Wise made"about two weeks before the election"to the effect that the bonus was not being paidbecause of the organizational effortof the Unionamong the Respondent's employees,and by a similar statement made to employee Ranel B. Williams.The TrialExaminer is further persuaded on all the evidence considered as awhole that during the course of the "slab"talk when TommieCrosby answered thequestionput by Quincey Willis to Crosby,Sr., henot onlytoldWillis that the bonuswould not be paid but alsoaddedlanguage to the effectthatthe organizational effortof the Union prevented such payment.The TrialExaminer finds this statement violativeof the Act,more particularlySection 8(a) (1) thereof.Togetherwith his evidence of unlawfulconduct bythe Respondent prior to theelection the GeneralCounsel broughtforward testimony of alleged unfair laborpracticesafterthe election.There isno dispute that on the day following the election the Respondent removedvarious chairs,stools, andboxes whichthe employees kept throughout the plant,apparently without specific permission.Haywood L. Tate, a "talloil" operator,testified that before the election therewere2 swivel chairsand 1 stool in the control room,on which the operators might 432DECISIONSOF NATIONAL LABORRELATIONS BOARDsitwhen makinga book entry, whichwas infrequent,or stand on to change thecharts on the control board which are changed once each month and can be easilyreached on the board by a man of medium height.At present two empty canshave been brought into the control room,stored under a desk, and used to siton at lunch periods etc.The control room job is admittedly not a "sitting down job."The Respondent contends that the chairs in the control room were not neededequipment and were conducive to loafing by employees who merely dropped intothe room for such purpose,and that the chairs,etc., throughout the plant wereaccumulated by employees without authority.Chairs, stools,and boxes had beensimilarly removed before.The General Counsel offered testimony that smoking was strictly prohibited inthe laboratory after the election.The Respondent admits this to be so but contendsthat the "no smoking rule" was enforced because of a new chemical used in thelaboratory,producing volatile fumes.It is clear that a smoking area was established just outside the laboratory door.Wilbert Stewart,who was the General Counsel's witness to the new laboratoryrules, testified:Q. Did you have "NoSmoking" signs before the election?-A. Yes, sir.Q. Did you smoke beforethe election?Did people in the lab smoke beforethe election?-A: No, sir.Q.Why don't you smoke?-A. "No Smoking"signs in the lab.Further comment hardly seems necessary.Frank McBeth testified that before theelection 4 men,called"assistant pumpmen," were employed to operate pumps moving oil from railroad cars and varioustanks, also to assist in repairing pumps, but thatafter theelection this force' wasreduced to 2 men. It is clearthat the twooperators removed from the pump jobwere not dischargedbut transferred to other work.McBeth admitted that before the reduction in force he worked40 hours regularlyand occasionally48 hours each week while now he works 40 hours weekly.The GeneralCounsel inhis briefstates as to the removal of the chairs, theno-smoking rule, and the reduction in force:It is, of course,the contentionofGeneralCounsel that such conduct inretaliationover the employees'selectionof the Unionas bargaining agentwas in violation of Sections 8 (a) (1) and8 (a) (3) of the Act.The TrialExaminer cannot agree.In his brief the General Counsel alsomakes note of various discharges, layoffs,and demotions made after the election.Thesematters crept into the recordlargely throughvolunteered statements,not by direct proof.The General Counselstates:These demotions,transfers,and discharges are not alleged as 8 (a) (1) or8 (a) (3) conduct.In some cases Respondentoffered reasonsfor the actiontaken and advanced excuses withrespect toothers.It is submittedthat thispattern ofconduct serves to further demonstrate the strong union animuswhichRespondent had.Thisisof course a laudable, candid admissionby theGeneral Counsel thatthese extraneous matters are mere window dressing and not put forward either toprejudiceor mislead.B. The failure to make bonus paymentsThe complaint,as to CaseNo. 15-CA-985,alleges that the "Respondent duringthe summer of 1956 withheld payment of a regular summer bonus" to its employeesin the De Ridder plant and further,as to CaseNo. 15-CA-995,withheld paymentof both the regular"summer"and the December bonuses at its Picayune plant.RobertT.McRaney,the Respondent'scomptroller,testified that the bonus pay-ments were made at both plants and have always been the same.RobertH. Crosby,Jr., the Respondent'spresident,also testified that both wagerates and bonus payments were the same at both plants.It is not disputed that in 1946 the Respondent made two bonus payments (Julyand December) at Picayune and included De Ridder in the bonus payments ofDecember 1946,although the plant began operations only the previous month.In 1947 3 bonus payments were made at each plant and thereafter 2 bonus pay-ments were made at each plant yearly until 1956.Invariably 1 bonus was paidin December preceded by 1 during the summer.In 1946 no bonus was paid at either plant until December 20, at which timethe De Ridder employees were paid a bonus larger than any previous single pay- CROSBY CHEMICALS, INC.433meat.On the same daya bonus was paid the watchmenat Picayune.The watch-men were not in the bargaining unit claimed by the Union in the December 6election.President Robert H. Crosby, Jr., testified he had no knowledge of the Union'sorganizationaleffort until the latter part of July 1956, having received such in-formation from G. K. Bienvenu, the general superintendent of the De Ridderplant,who testified he received the information from Control Chemist JessieWheat, who testified he gave the information to Bienvenu together with permissionto pass it on.Crosby, Sr., and Tommie Crosby both denied knowledge of anyunion activities until late July or August.Crosby, Sr., testified that on June 4 and 5 at an informal meeting of his sonsand himself they decided to pay no "summer" bonus in- 1956.He testified:We couldnt' pay a bonus because ourearningswere down.We knew ourcompetitors were negotiating then with their employees on the wages andwe knew we had to raise wages.The bonus was not paid, the pay raise was made on August 4, but before Christmasaccording to Crosby, Sr.:Iwanted to pay the bonus at both plants, and I called Mr. Karl Mueller, ourattorney, and Karl told me, asked me to hold up the bonus for Picayuneemployees because he would be faced with a negotiation with the union andhe didn't want to pay the bonus and not know what he would have to facewith the bargaining with the union, if the Picayune fellows would get the bonus.As found herein the bonus was paid at De Ridder, and not paid at Picayune.President Robert H. Crosby, Jr., testified:Q. (By Mr. Mueller.) Just how do you go about determining whether ornot there will be a bonus paid at any particular time?-A. It depends on alot, and there is no particular time can be set.A lot of things go into thedetermination of whether or not there will be a bonus paid and how much.The condition of the business has a very important part to play, and alsothe possibility of future business.He further testified that the Respondent has no fixed formula in computing thebonus, nor any fixed time for payment except that the Respondent "likes to givea Christmas present."PresidentRobert H. Crosby, Jr., further corroborated his father's testimonywith respect to the meetings of June 4 and 5, at which it was decided not to paythe "summer" bonus.He testified, "Frankly we were in the red over a half amillion dollars"; he testified that sales were off, and:The other thing is we knew that we were going to have to have a wage increasebecause our competitors earlier or at that time we had heard through thetrade that they were in negotiations for wage increases.So,we knew wewere going to have to come up with ours also.On the same subject he further testified:TRIAL EXAMINER: Do you have an agreement with your competitors thatyou must pay them? (the same wage rates).The WITNESS: No, sir.TRIAL EXAMINER: Where is your nearest competitor located?The WITNESS: We have two. The nearest one to Picayune is HerculesPowder Company at Hattiesburg [Miss.]The nearest to the De Ridderplant is the Newport Industries at DeQuency.TRIAL EXAMINER: DeQuency is where?The WITNESS: Louisiana.President Robert H. Crosby, Jr., admitted that during 1956 the wages of thecompetitor at DeQuency were lower than at the Respondent's plant, higher atHattiesburg.Vice President Tommie Crosby also testified- that on June 4 and 5 the Respondentdetermined to omit paying a bonus, knowing that "we had to make a substantialwage increase."He testified further:Well, we had at that time the interim statement for the preceding monthswhich ended May 31st, and we looked at the operating income from our plant,and that was the big determinant factor in regard to the bonus.487926-59-vol. 121-29 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDHe testified that the wage increase had no bearing on the determination to omita bonus because "our bonuses are not coupled with wages at all.They neverhave been.Our bonuses are out of our surplus."In support of the claimed financial condition of the Respondent,Tommie Crosbytestified at length from a "Profit and Loss Statement as of May 31, 1956,"offeredand introduced by the Respondent.TommieCrosby, aswell as the other officers of Respondent,testified that theRespondent'sfiscal year ends October 31.Tommie Crosby testified that in theirmeeting, above referred to, the officers had before them the profit and loss state-ment showing the financial condition of the Respondent as of May 31.The GeneralCounselcalled the attention of the witness to the fact that a Saturday and Sundayintervened between May 31,1956 (Thursday)and June 4(Monday).Vice PresidentTommie Crosby then testified:Q. (By Mr.Champagne.)And you had this in your possssion June 4th?-A. Yes, wecertainly did.Q. Does your accounting department work on Saturday and Sunday?-A. Sometimes it does.Actuallywe didn'thave this statement in this formon June4th.Thestatement was actually handed to us on June 5th, but youhave been an accountant and you know before you prepare the statement youhave a work sheetwhichshows the same things that aretypedon the sheet.Q. You had the work sheets?-A.The work sheets were available beforethat, butthis is actually a copy from the interim statement that I had in myhands on June 5th.The Respondent's testimony to the effect that it decided not to pay a "summer"bonus for 1956 because of its unfavorable financial condition at the time,as well asthe testimony coupled with it to the effect that it was necessary to make a wageincrease at the time the bonus was customarily paid because its competitors wereabout to do so, is not at all persuasive to theTrialExaminer.If the Respondent'scontention as to the bonus is correct it need hardly havebothered to go into its reasons for not paying or paying the bonus,for the Respondentbuilds its defense on the claimthat thepayment of a bonus to its employees is entirelyvoluntaryand discretionaryon its part, made on such terms and conditions as itdetermined,and is not a term or condition of employment but merely a free gift toitsemployees.If this is so then surely the Respondent is under no compulsion to explain any ofitsactions with respect to the bonus, for as the Respondent gives it can also takeaway.However, although referred to by all its testifying officials as a wholly volun-tary payment made out of surplus, the bonus,having been regularly paid for morethan 10 years(if it originally had any incentive value, this had long since passed fromthat stage),had become due solely through longevity alone and was so deeply rootedin custom as to const;tute an integral Dart of the Respondent'swage structure.Itwas so considered by the employees.The amount they might receive may have beena gamble but thatthey wouldreceive a bonus was a certainty.This was clearlyshown bythe testimonyof G. K.Bienvenu,general superintendentat De Ridder, who testified that after he learnedof theUnion's organizational effortamong the employees he asked employeeswhy theywanted organization and wastold that the effort sprang from the Respondent's failure to pay the"summer"bonus.He testified:Q. And thatwas a complaint that was mentioned by many of the men,wasn'tit?-A. Well,about 50 percent,I guess, of those I talked to.Now I didn't talkto all, of them.Q. Now, whendid you first become aware that the summer bonus was notgoing to be paid at De Ridder in 1956?-A.Well, it just never came. Imean-Underall the circumstances herein,the record as a whole,and from his observationof the witnesses the Trial Examiner is convinced that the bonus paid by theRespondent was not a gift or gratuity but a sum added based in part on length ofservice as an employeeof theRespondent.As such thebonus was a wage expect-ancy which came at regular recurrent intervals and was therefore part of the wagestructure and wages of the employees.The Trial Examiner so finds.10Although,as found above, the bonus was part of its wage structure the Respondentwould still be at liberty to discontinue its payment in a bona fide wage reduction,10For a discussion of the law applicable to bonus payment seeNiles-Bement-PondCompany,97 NLRB 165. CROSBY CHEMICALS, INC.435free to set its course of action but subject to its responsibilities,meaning of course thatsuch reduction must be in accord with provisions of the law governing labor relations.In the opinion of the Trial Examiner the Respondent's action does not meet theconditions contemplated in the Act.It having been found that the reasons advanced by the Respondent with respect toits failure to pay a "summer"bonus are not bona fide,there remains only the conten-tion of the General Counsel,which is that the bonus was not paid solely because ofthe Union's organizing campaign,and the Respondent's intention to discourage unionactivity among its employees.That the Respondent's conduct was violative of the Act is apparent from creditedtestimony of witnesses and admissions of the Respondent.R. H. Crosby, Sr., admitted that he was strongly opposed to the Union. It is clearthat the Respondent engaged in a planned course of conduct,some of which has beenfound to be illegal,in combating the Union's'effort.It has been found that VicePresident Tommie Crosby told-employee Ranel B. Williams "that he had a list madeup on his desk before he left to pay the bonus, but he came back and found himselfin the middle of a hornet's nest and couldn't . . . without violating the labor law,"and made substantially the same statement to employee Huey Ray Wise.It has alsobeen found that Tommie Crosby in effect said to Quincey Willis in the presence of agroup of employees that the bonus was not being paid because of the presence oftheUnion.'JessieWheat, who passed the information regarding the Union's organizationaleffort to General Superintendent Bienvenu, testified without contradiction:Q. (By Mr. Ambrister.)All right, what did Mr. Bienvenu say that Robert,Jr., told him about the bonus, if anything?-A. As I remember it, the only thingthat he related directly was that Robert had said they couldn't pay a bonus atthat time.It would look like a bribe.No notice of the decision to omit the bonus was posted but the employees wereleft to make the discovery for themselves, and because "it just never came" wereclearly being told that union activity meant a loss of benefits.The Trial Examiner on all the evidence in its entirety finds that the Respondentomitted the payment of the initial or "summer" bonus at both its plants in 1956in order to discourage union activity among its employees.The Trial Examinerfurther finds that such conduct was violative of the Act, more particularly 8 (a)(1) and (3) thereof.C. The December bonusIt is admitted that after the election the Respondent on December 20 paid a bonusto the De Ridder employees, but did not pay a bonus at Picayune. It is also admittedthat on May 25, 1957, the Respondent, during negotiation with the Union as therepresentative of its Picayune employees, offered to pay the Picayune employeesa bonus, computed exactly as at De Ridder, upon certain conditions, thus usingthe "December" bonus as a bargaining factor.The bonus had not been paid to the Picayune employees at the time of thehearing.ConclusionThe Trial Examiner finds that by its failure to pay the"summer"bonus at itsDe Ridder and Picayune plants, and by its failure to pay the December bonus at itsPicayune plant the Respondent has engaged in conduct violative of Section 8 (a)(3) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICE UPON COMMERCEThe activities of the Respondent,set forth in section III, above,occurring inconnection with its operations described in section I, above, have a close, intimate,and substantial relation to trade, traffic, and. commerce among the several States,and tend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, the TrialExaminer will recommend that it cease and desist therefrom and take certain affirm-ative action which will effectuate the policies of the Act.Inasmuch as the amount of the bonus paid to its employeesby theRespondentand likewise the number of payments made yearly was kept within the discretionof the Respondent, and although the 2 usual payments were not made during 1956at the De Ridder plant, the payment made there in December was larger than cus- 4'36DECISIONSOF NATIONALLABOR RELATIONS BOARDtomary and may therefore be reasonably presumed to have included the aggregatesum had the bonus payment been made in 2 payments.The Trial Examiner there-fore deems a recommendation of another payment to the De Ridder employeesto be a punitive gesture and will not so recommend.This does not mean that the Trial Examiner believes the Respondent did notengage in an unfair labor practice within the meaning of Section 8 (a) (1) and (3)by failing to pay the"summer"bonus at De Ridder.Quite the contrary.Inasmuch as the wage scale and bonus payment are the same at both plants, whilefinding that the Respondent engaged in conduct violative of the Act by withholdingboth the "summer"and the December bonus payments at the Picayune plant, theTrial Examiner will recommend that a single payment,arrived at in the same man-ner as previously at De Ridder,be made to the Respondent's employees at Picayune.The Trial Examiner therefore recommends that the Respondent pay the employeesat its Picayune plant,eligible therefor,a bonus for the year 1956,including boththe "summer"and December payments customarily made, the payment to be in asingle payment and to be arrived at in the same manner as the bonus paid in Decem-ber 1956 by the Respondent to its employees at its De Ridder,Louisiana,plant.The Trial Examiner believes that the preventive purposes of the Act will bethwarted unless the recommendations herein made are coextensive with the threatcontained in violations of the Act herein found.Itwill therefore be recommendedthat the Respondent cease and desist from infringing in any manner upon theemployees'rights guaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.CrosbyChemicals,Inc.,Picayune,Mississippi,and De Ridder, Louisiana, isengaged in commerce within the meaning ofthe Act.2. International ChemicalWorkersUnion, AFL-CIO,isa labor organizationwithin the meaningof the Act.3.By withholding the payment of a regular semiannual bonus customarily paidto its nonsupervisory production and maintenance employees at its De Ridder,Louisiana,and Picayune,Mississippi,plants during the summer of 1956, and byin addition thereto also withholding the payment during the month of December1956 of a regular semiannual bonus customarily paid to its nonsupervisory pro-duction and maintenance employees at its Picayune,Mississippi,plant,the Respondenthas engaged in and is engaging in unfair labor practices within the meaning ofSection 8(a) (3) of the Act.4.By such conduct and discrimination and further interfering with,restraining,and coercing employees in the exercise of the rights guaranteed in Section 7 of theAct, as hereinfound,the Respondent has engaged in and is engaging in unfairlabor practiceswithin themeaning of Section 8 (a) (1) ofthe Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication.]Milk Drivers and Dairy Employees Local Union No.246, Inter-national Brotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of AmericaandMayco,Inc.Case No. 5-CC-88.August 12, 1958DECISION AND ORDEROn February 21, 1958, Trial Examiner Max M. Goldman issued hisIntermediate Report in the above-entitled proceeding, finding thatMilk Drivers and Dairy Employees Local Union No. 246, Interna-tional Brotherhood of Teamsters, Chauffeurs,Warehousemen and121 NLRB No. 61.